DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does no teach that the lower housing comprises a fourth protrusion and does not comprise a notch because there is a notch 216 in lower housing taught by Nadeau et al.  However, the claim is not particularly specific with respect to the details of the fourth protrusion and only recites that the lower housing comprises fourth protrusion and the fourth protrusion does not comprise a notch.  As seen in Nadeau et al., a different sidewall of 118 (such as the opposing sidewall to the one that has 216) does not have a notch and is a fourth protrusion on the 
Applicant argues that the prior art does not teach that the height different between the fourth protrusion and the second protrusion is equal to a thickness of the circuit board because Nadeau et al. has sidewall protrusions 118 of the same height.  However, while the sidewall protrusions of Neadeau et al. are a height substantially to the height of the substrate (or alternatively it would be obvious to do so as discussed in the new rejection of claim 1), and the second protrusion correspond to the protrusions beneath the substrate corresponding to the interior protrusions of Pressler et al. (Fig. 5, #98) and Oberhammer et al. (#21).  These protrusions extend substantially to the bottom of the substrate, whereas the sidewall protrusions extend substantially to the top of the substrate.  Therefore, the difference in height between the second and fourth protrusion is equal to the thickness of the circuit board. 

Double Patenting
	The amendments filed 8/2/2021 are sufficient to overcome the Double Patenting Rejections stated in the previous office action.  Therefore, said Double Patenting rejections are withdrawn.

Claim Rejections - 35 USC § 112
	The amendments filed 8/2/2021 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PGPub 2010/0183293 A1) in view of and Hung et al. (US PGPub 2013/0230278 A1) and Li et al. (CN 105978629 A, citations herein refer to the attached machine translation) and Pressler et al. (USPN 5,550,713 A) and Oberhammer (USPN 6,037,846 A) and Hekkala et al. (US PGPub 2009/0116208 A1) and Nadeau et al. (US PGPub 2003/0161603 A1), or alternatively in further view of Tai et al. (US PGPub 2009/0129113 A1) and Nguyen et al. (US PGPub 2010/0092184 A1) and Dautartas et al. (US PGPub 2003/0095759 A1) and Cappuzzo et al. (US PGPub 2002/0105979 A1) and Li (KR 2016-0146686 A, citations herein refer to the attached machine translation)
	As to claim 1, Wang et al. discloses (Figs. 1-3) an optical module, comprising: a housing 200 comprising a first portion (corresponding to 310) and a second portion (corresponding to 410, 420), a circuit board 300 disposed inside the housing 200, the circuit board 300 comprising a first area (corresponding to 310) a second area (are closer to 410, 420); an indicator light 310 (Paragraph 19) configured to emit light;; and wherein: the first area of the circuit board is electrically connected to the indicator light 310 to supply power to the indicator light 310 (Paragraphs 18-20).

    PNG
    media_image1.png
    653
    552
    media_image1.png
    Greyscale
Wang et al.

    PNG
    media_image2.png
    699
    553
    media_image2.png
    Greyscale
Wang et al.

    PNG
    media_image3.png
    540
    515
    media_image3.png
    Greyscale
Wang et al.

	Hung et al. teaches (Fig. 9) placing the laser driving chip 208 placed near the rear of the substrate with the laser 206 and receiver 207 in order to minimize the transmission distance of electrical signal through the conductive traces on the substrate (Paragraph 59).

    PNG
    media_image4.png
    423
    466
    media_image4.png
    Greyscale
Hung et al.
	Li et al. teaches (Fig. 3) the indicator light 300 being placed toward the forward end to provide light to light guide 303 with laser chip positioned rearward (Paragraph 48, part of Fig. 3 corresponding to position of #701 in Fig. 7).

    PNG
    media_image5.png
    381
    534
    media_image5.png
    Greyscale
Li et al.

    PNG
    media_image6.png
    275
    540
    media_image6.png
    Greyscale
Li et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the laser driving chip towards the rear in order to minimize the transmission distance of electrical signal through the conductive traces of the substrate, as taught by Hung et al. and to place the indicator light more forward in order to allow for the laser driving chip to be placed rearward, as desired by the modification in view of Hung et al. and since the selection from among known suitable placements, as taught 
Wang et al. in view of Hung et al. and Li et al. is silent as to Applicant’s protrusion on the housing and metal strip attaching to the protrusions.  Furthermore, Wang is silent as to Applicant’s two part housing.  
	Pressler et al. teaches (Figs. 2, 4 and 8) the housing having protrusions 98 and ground trace strips 58 that attach to the protrusions, wherein the protrusions and ground trace strips enclose a first areas A-N (Col. 4, lines 26-44) and isolate them from each other in order to shield components from electromagnetic interference emissions of other components. (Col. 6, lines 25-36).  Furthermore, Pressler et al. teaches (Fig. 8) the housing 80 comprises an upper housing 82 and a lower housing 84; the protrusions comprise a first protrusion (Fig. 7, #88) and a second protrusion (Fig. 5 #98), wherein the first protrusion 88 is disposed on the upper housing 80, and the second protrusion 98 is disposed on the lower housing 84; the strip comprises a first strip (Fig. 2 #56, 58, 60, 62) and a second strip (Fig. 3 #62) , wherein the first strip is disposed on an upper surface of the circuit board (Fig. 2), the second strip is disposed on a lower surface of the circuit board (Fig. 3); and the first protrusion and the first strip are attached (Col. 4, line 65-Col. 5, line 1), and the second protrusion and the second strip are attached (Col 5, lines 24-32), wherein the housings and metal strips are aligned via screw fastening.  


    PNG
    media_image7.png
    489
    404
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    498
    381
    media_image8.png
    Greyscale
 

    PNG
    media_image9.png
    612
    522
    media_image9.png
    Greyscale
Pressler et al
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to include protrusions and corresponding ground trace strips to enclose and isolate the first portion of Wang et al. in view of Hung et al. and Li et al. (having the indicator LED) from the second portion (having the laser driving chip and transmitter 
	Wang et al. in view of Hung et al. and Li et al. and Pressler et al. teaches that metal strips to isolate the first area (as seen in Fig. 2 of Pressler et al., all areas A-N are isolated).
However, the metal strips and protrusions of Pressler et al. have openings 64, 100 to allow the interconnections (Col. 4, lines 45-Col. 5, line 20), which potentially results in minute transmission of electromagnetic interference leakage.  
	However, Oberhammer teaches (Figs. 2 and 3) forming interior gasket filters 34 to interconnect the areas while still maintaining the metal strips 12 in order to reduce EMI while allowing circuit interconnection.  (Col. 6, lines 53-64; Col. 8, lines 41-59)

    PNG
    media_image10.png
    696
    547
    media_image10.png
    Greyscale
Oberhammer et al.

    PNG
    media_image11.png
    492
    731
    media_image11.png
    Greyscale
Oberhammer et al.

	As seen in Pressler et al., element 58 are ground traces, but Pressler et al. does not explicitly recite the material of the traces.  
	Hekkala et al. teaches (Fig. 2) traces 40 on printed circuit board 38 being made from copper (Paragraph 21).

    PNG
    media_image12.png
    425
    501
    media_image12.png
    Greyscale
Hekalla et al.
Therefore, it would be obvious to use copper for the ground traces since the selection from among known suitable materials for their known purposes is generally within the abilities of one having ordinary skill in the art.
The Examiner notes that it is well-known in the art to use metal for ground traces and therefore, it would also be obvious to use metal for the ground traces since the 
	Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. teaches isolation between electronic circuit elements.  Therefore, it would be obvious to isolate the laser driving chip and the indicating light in order to isolate the elements.
	Alternatively, Tai et al. teaches (Figs. 2C and 2D) teaches that EMI may occur between indicator LED 11 and other interior components (Paragraph 6).

    PNG
    media_image13.png
    533
    817
    media_image13.png
    Greyscale
Tai et al.

    PNG
    media_image14.png
    543
    654
    media_image14.png
    Greyscale
Tai et al.
	Furthermore, Nguyen et al. teaches (Figs. 3 and 4) laser driver 406 and linear amp 415 having the potential for EMI (Paragraphs 9 and 83).

    PNG
    media_image15.png
    448
    612
    media_image15.png
    Greyscale
Nguyen et al.

    PNG
    media_image16.png
    317
    492
    media_image16.png
    Greyscale
Nguyen et al.
	Therefore, since the elements of the status indicator light and the laser driver are both known to potentially pose the problem of EMI, as taught by Tai et al. and Nguyen et al., it would be obvious to implement the EMI shielding structure taught by Pressler et al. to include the protrusions in the housing and the metal strips attaching to the 
	Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al., or alternatively in further view of Tai et al. and Nguyen et al. teaches that the upper housing 
Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al., or alternatively in further view of Tai et al. and Nguyen et al. teaches (Hung et al. Fig. 8-10) including receiver 207 and transmitter 206 with respective fibers 205, but Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al., or alternatively in further view of Tai et al. and Nguyen et al. as applied to claim 1 is silent as to Applicant’s protrusions having notches through which an optical fiber passes.
	Nadeau et al. teaches (Fig. 2) the upper housing 117 having a third protrusion comprising a first notch (unlabeled, part of 117 with notch corresponding to 216) and the circuit board comprises an optical fiber 120 passing through the first notch, the lower housing comprises a fourth protrusion, and the fourth protrusion does not comprise a notch (one of the sides 118 not corresponding to 216).

    PNG
    media_image17.png
    503
    870
    media_image17.png
    Greyscale
Nadeau et al. 
	Therefore, since Wang et al. includes receiver and transmitter and optical fiber, it would be obvious to one having ordinary skill in the art at the time of the invention to include notches in the upper part of the housing that the optical fibers pass through in order to allow for said passage, as taught by Nadeau et al.  It is noted that although Nadeau et al. also has a notch 216 on the lower housing, the claim language only requires a fourth protrusion does not comprise a notch.  Therefore, one of the sidewalls of 118 of Nadeau et al. not having the notch would read on this limitation.
	Alternatively, Dautartas et al. teaches (Figs. 1A and 2) an optical fiber 130 passing through notches 113, 125 in the upper element 122 and lower element 110, respectively, while Cappuzzo et al. teaches (Figs. 2 and 4) an optical fiber 40 passing through with a notch 24 only in the upper element 22.

    PNG
    media_image18.png
    494
    492
    media_image18.png
    Greyscale
Dautartas et al.

    PNG
    media_image19.png
    285
    419
    media_image19.png
    Greyscale
Dautartas et al.

    PNG
    media_image20.png
    641
    526
    media_image20.png
    Greyscale
Cappuzzo et al.

    PNG
    media_image21.png
    733
    646
    media_image21.png
    Greyscale
Cappuzzo et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to make the notch only in the upper element and not the lower element, since the selection from among known suitable alternatives for their known purposes is 
Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. teaches that a height of the first protrusion is the same as a height of the third protrusion, a height of the fourth protrusion is greater than a height of the second protrusion, and a height difference between the fourth protrusion and the second protrusion is equal to a thickness of the circuit board.  As seen in Nadeau et al. Fig. 1, the lower housing is shaped to substantially receive the height of the circuit board 108.  As such, the height of the fourth protrusion (sidewall of Nadeau et al. #118) would be greater than the height of the second protrusion (which reaches the bottom of the circuit board, (corresponds to interior protrusions of Pressler et al. and Oberhammer et al.) by substantially the height of the circuit board, while the third protrusion and the first protrusion are substantially the same in order because they reach the lower housing and the circuit board, respectively.  
	Should it be found that the depiction of Fig. 2 of Nadeau et al. appearing to depict the circuit board 108 at substantially the same height as the walls of 118, the heights are substantially similar.  When the general features of a claim are met, it is generally not inventive to find optimum or workable ranges through routine experimentation.  Therefore, it would be obvious to one having ordinary skill in the art at the time of the 
	Alternatively, Li teaches (Fig. 1) fitting substrate 30 in groove 22 with surrounding element having height corresponding to the thickness of the substrate 30 in order to limit the position (Paragraph 16).

    PNG
    media_image22.png
    319
    461
    media_image22.png
    Greyscale
Li

    PNG
    media_image23.png
    231
    472
    media_image23.png
    Greyscale
Li

As to claim 8, Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. and Li et al. discloses (Wang et al. Fig. 3, as modified to move indicator light to front in view of Hung et al. and Li et al.) that the optical module further comprises a light guide 220 comprising a first end (near 310) and a second end 226; the indicator light 310 is disposed in the first area; and wherein the first end of the light guide is configured to receive the light emitted by the indicator light 310 and extend to the light outlet of the housing at the second end of the light guide (Wang et al. Paragraph 18, Fig. 6).
	As to claim 10, Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. and Li et al.  teaches that a shape of the protrusions projected onto the circuit board matches with a shape of the metal strip projected onto the circuit board (Pressler et al. Figs 2 and 4).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. and Li et al. as applied to claims 1 and 10 above, and further in view of Somerville et al. (USPN 6,113,422 A) and Shimamura et al. (US PGPub 2013/0271928 A1).
	As to claims 4 and 11, Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. and Li et al. teaches the light indicator being on an edge of the circuit board (see rejection of claim 1), but is silent as to it being at a corner, with the metal strips connecting to edges of the circuit board.
	Somerville et al. teaches (Fig. 1) status lights 18 at the corners of the circuit board 12 (Col. 2, lines 31-45).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to place the light indicators at the corners of the circuit board since the selection from among known suitable placements for their known purposes is generally within the abilities of one having ordinary skill in the art.  Furthermore, since the light indicators of Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. and Li et al.   are desired to be towards the forward end in order to allow room for the laser driving chip near the rear, one having ordinary skill in the art would find it obvious to place the indicators at the forward corner(s).  Alternatively, placement at corners would allow for multiple light indicators, as taught by Somerville et al.
	Furthermore, Shimamura et al. teaches (Figs. 4 and 6) the interference barriers 4 and corresponding metal strips 23a1 (Paragraph 103) comprises a first end 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to have the interior protrusions and metal strips extend to the edges of the circuit board, with the exterior walls of the cover providing the EMI shielding at the edges since the selection from among known suitable geometries for providing the shielding layer for their known purposes is generally within the abilities of one having ordinary skill in the art.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. and Li et al. as applied to claim 1 above, and further in view of Oliphant (USPN 6,483,712 B1).
As to claim 9, Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. and Li et al.  discloses using a light guide (Wang et al. #220), but is silent as to Applicant’s conductive connector.
Oliphant discloses wherein the indicator light 42 is provided as on the circuit board 20 and light is guided out through light pipe 46 (Fig. 3) or as wired via cable 78 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the indicator light as connected to first area and located at the light output section instead of as located in the first area and output through light guide, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. and Li et al. as applied to claim 1 above, or alternatively further in view of Shimamura et al.
As to claim 12, Wang et al. in view of Hung et al. and Li et al. and Pressler et al. and Oberhammer et al. and Hekkala et al. and Nadeau et al., or alternatively in further view of Tai et al. and Nguyen et al. and Dautartas et al. and Cappuzzo et al. and Li et al. teaches that the protrusions 88, 98 and the metal strip 56, 58, 60, 62, are attached (Pressler et al. Col. 4, line 65-Col. 5, line 1; Col 5, lines 24-32), side walls 90, 96, the protrusions 88, 98 and the metal strip 56, 58, 60, 62 form two isolated cavities thereby the first area is located in one cavity and the second area is located in another cavity for avoiding the second area to connect to the light outlet on the housing (see rejection of claim 1), avoiding electromagnetic waves generated by components in the second area to leak to outside of the housing through the light outlet on the housing, and avoiding 
	Alternatively, the side walls of Pressler et al. may be considered protrusions.
	Shimamura et al. teaches (Figs. 4 and 6) the interference barriers 4 and corresponding metal strips 23a1 (Paragraph 103) comprises a first end (corresponding to 41) and a second end (corresponding to 42), and the first end and the second end of the barriers are respectively connected to edges of the circuit board (Fig. 6) to enclose the first area, wherein the casing 20 provides the shielding along the edges (Paragraph 110).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to have the interior protrusions and metal strips extend to the edges of the circuit board, with the exterior walls of the cover providing the EMI shielding at the edges since the selection from among known suitable geometries for providing the shielding layer for their known purposes is generally within the abilities of one having ordinary skill in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875